Peck, J.,
delivered the opinion of the court:
James T. Carroll, a colored citizen of Charleston, claims and proves that he had two bales of upland cotton at that city, which were taken from him by the United States forces, and by the United States converted into money, which is now in the public treasury. He asks for the net proceeds. We think he is entitled to them.
One of the witnesses naively says, men of his complexion were not in the habit of aiding the rebellion; and he shows by testimony that he did not disgrace his complexion by his conduct. In speaking as a witness he says: “I was never in the rebel service; I never subscribed to confederate loans, and never did anything to help the rebels, because I had, my opinions, which was that it was wrong to rebel against the United States. I had to hide from pursuit, and never came out till I heard that the Union prisoners were captured and being brought down, and saw them coming in, and the cars stopped, and I had a chance to look and see them; I got a couple of loaves of bread and had to throw it; the men guarding the trains were very ferocious, and when I handed them some water they told me what would be the consequences, and I had to clear out; the last thing I did was when the procession went up, I had the honor to .make my prayer to Almighty God for the sick, distressed, and dead; and I did so because I loved the United States, and I had my belief they were going to make our race free.”
This testimony, which is in no respect impeached, shows that this *356claimant was fervent in bis patriotism, and that his fidelity to his government was proportionate to his means and ability. There are few persons of any color who properly appreciate, as this claimant seems to have done, that it is an honor to themselves to be permitted to offer prayerful supplications to the Almighty. The piety and patriotism of claimant were exemplary, and it is to be regretted that his influence was not greater and more extender!. If his statement is credited, and there is no reason for doubting, he brings himself squarely within the spirit and letter of the law, and should recover.
We direct a judgment in favor of claimant, for the net proceeds of the two bales of cotton he claims, as reported by the Secretary of the Treasury, which make the sum of $2G2 52.